DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 1/8/2021.
Claims 1-5, 8-12, and 15-22 are pending.
Claims 1-5, 8-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, JR. et al. (US Patent Pub 2008/0015726) of record, in view of Bates et al. (US Patent Pub 2014/0351642) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, JR. et al. (US Patent Pub 2008/0015726) (Harvey) of record, in view of Bates et al. (US Patent Pub 2014/0351642) (Bates) of record.
In regards to claim 1, Harvey discloses a method comprising:
a.	detecting a fault (Harvey at para. 0040)1;
b.	determining:
i.	a first context type comprising a first recipe executing on a first machine (Harvey at para. 0028);
ii.	a second context type comprising a second recipe executed on a second machine (Harvey at para. 0028);
c.	determining a mode to classify the first context type and the second context type into a class of a set of classes (Harvey at paras. 0041-42; 0055)2;
d.	accessing historical values stored in the memory for process data tags related to each selected context type (Harvey at para. 0045)3;
e.	generating, by using a multi-variate analysis technique, a ranking of process data tags for each selected context type, wherein each process data tag is ranked according to a relative contribution of each process data tag to the fault (Harvey at paras. 0046-47)4;
5; 
g.	performing an adjustment operation for variations between the first context type and the second context type in the first class of the set of classes, wherein the adjustment operation includes: a variance test (Harvey at paras. 0052-55)6 or a means test;
h.	developing a multivariate model for the selected fault (Harvey at paras. 0032, 0034)7; 
i.	deploying the multivariate model operable to monitor the first context type and the second context type for the selected fault (Harvey at paras. 0030, 0038)8;
j.	executing a fault routine to determine when the selected fault has occurred on one of the first machine or the second machine in the first class, wherein the fault routine includes a set of conditions for determining when a process associated with the first context type or the second context type of the first class is in a fault condition with respect to the multivariate model for the selected fault (Harvey at para. 0040)9; and
k. 	stopping the process being executed on one of the first machine or the second machine when execution of the fault routine indicates that the fault condition for the multivariate model has occurred for the selected fault.  Harvey at para. 0043.10
Harvey does not expressly disclose the a graphical user interface for receiving a selection of a previously detected multivariate fault stored in memory, wherein the previously detected multivariate fault occurred in the first context type and the second context type, a selection of the first context type and the second context type, and selection of a mode for classifying.
Bates discloses a system and method for automated asset failure detection in a plant.  The system provides a failure signature recognition system (i.e., fault detection/prediction) that analyzes historical data to identify fault signatures that indicate of a coming failure.  The system also provides multivariate models developed on the past data to identify faults.  Bates at para. 0008.  The system also provides a graphical user interface (GUI) (Bates at para. 0037) that allows a user to configure and train components of the anomaly detection component, which is used to build a multivariate model.  Bates at para. 0039.  When using the system, the user uses the GUI to input parameters, such as assets, an existing failure set (i.e., previously detected multivariate fault stored in memory, wherein the previously detected multivariate fault occurred in the first context type and the second context type), tags, and assets, which are associated with operating parameters (i.e., recipes).  Bates at para. 0042.
Harvey and Bates are analogous art because they are both directed toward the same field of endeavor of anticipating faults in process systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Harvey by adding the features of the a graphical user interface for receiving a selection of a previously detected multivariate fault stored in memory, wherein the previously detected multivariate fault occurred in the first context type and the second context type, a selection of the first context type and the second context type, and selection of a mode for classifying, as taught by Bates.
The motivation for doing so would have been because providing a graphical user interface would make configuring a fault detection routine and multivariate model easier due to the user’s ability to easily view and select parameters, data, and configurations.

In regards to claim 2, Harvey in view of Bates discloses the method of claim 1, wherein the selection of the mode includes placing the first context type and the second context type in the first class for having rankings with a same top-ranked process data tag.  Harvey at paras. 0055-56.11

In regards to claim 3, Harvey in view of Bates discloses the method of claim 1, but does not expressly disclose wherein the selection of the mode includes placing the first context type and the second context type in the first class for having ranking with a same top "N" process data tags, creating a class identifying similar context types, wherein "N" is an integer between two and twenty.  
Harvey discloses comparing process parameters to determine faults and their characteristics.  Harvey at para. 0040.  Harvey further discloses that upon comparison, those having process parameters with a high degree of similarity to the current fault signature are reported as having a fault.  Harvey at paras. 0040, 0080.  
Applicant’s specification describes having the top “N” ranked data tags, where "N" is an integer between two and twenty, as a range that can be changed.  Lower numbers of N provide less classes for classification, while larger numbers of N provide more classes for classification since they require narrower attribute matches.  Applicant's Specification at para. 0037.  Similarly, Harvey's degree of similarity is measured by determining the N parameters that are the same.  Harvey at para. 0079. 
Accordingly, at the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Harvey in view of Bates by adding the features of wherein the selection of the mode includes placing the first context type and the second context type in the first class for having ranking with a same top "N" process data tags, creating a class identifying similar context types, wherein "N" is an integer between two and twenty.
The motivation for doing so would have been an administrator's design choice based on his requirements and goals.

In regards to claim 4, Harvey in view of Bates discloses the method of claim 1, but does not expressly disclose wherein the selection of the mode includes placing the first context type and the second context type in the first class for having rankings with a same top "N" process data tags ranked in a same order, creating a class identifying similar context types, wherein "N" is an integer between two and twenty.
Harvey discloses comparing process parameters to determine faults and their characteristics.  Harvey at para. 0040.  Harvey further discloses that upon comparison, those having process parameters with a high degree of similarity to the current fault signature are reported as having a fault.  Harvey at paras. 0040, 0080.  
Applicant’s specification describes having the top “N” ranked data tags, where "N" is an integer between two and twenty, as a range that can be changed.  Lower numbers of N provide less classes for classification, while larger numbers of N provide more classes for classification since they require narrower attribute matches.  Applicant's Specification at para. 0037.  Similarly, Harvey's degree of similarity is measured by determining the N parameters that are the same.  Harvey at para. 0079. 
Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to modify Harvey in view of Bates by adding the feature of wherein the selection of the mode includes placing the first context type and the second context type in the first class for having rankings with a same top "N" process data tags ranked in a same order, creating a class identifying similar context types, wherein "N" is an integer between two and twenty.
The motivation for doing so would have been an administrator's design choice based on his requirements and goals.  

In regards to claim 5, Harvey in view of Bates discloses the method of claim 1, but does not expressly disclose wherein the selection of the mode includes placing the first context type and the second context type in the first class for having ranking with at least a same "M" process data tags of a top "N" process tags, creating a class identifying similar context types, wherein "N" is an integer between two and twenty and "M" is an integer less than "N".  
Harvey discloses comparing process parameters to determine faults and their characteristics.   Harvey at para. 0040.  Harvey further discloses that upon comparison, those having process parameters with a high degree of similarity to the current fault signature are reported as having a fault.  Harvey at paras. 0040, 0080.  
Applicant’s specification describes having the top “N” ranked data tags, where "N" is an integer between two and twenty, as a range that can be changed.  Lower numbers of N provide less classes for classification, while larger numbers of N provide more classes for classification since they require narrower attribute matches.  “M” is treated the same way in that “M” is a subset of “N” and provides further conditions to narrow the classification requirements.  Applicant's Specification at paras. 0037, 0039.  Similarly, Harvey's degree of similarity is measured by determining the N parameters that are the same.  Harvey at para. 0079. 
Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to modify Harvey in view of Bates by adding the feature of wherein the selection of the mode includes placing the first context type and the second context type in the first class for having ranking with at least a same "M" process data tags of a top "N" process tags, creating a class identifying similar context types, wherein "N" is an integer between two and twenty and "M" is an integer less than "N".
The motivation for doing so would have been an administrator's design choice based on his requirements and goals.  

In regards to claim 8, Harvey discloses a system comprising:
a.	a processor (Harvey at para. 0096); and
b.	a memory, a first code, and a second code, wherein the first code when executed by the processor (Harvey at 0096), performs operations comprising:
	i.	detecting a fault (Harvey at para. 0040)12;
ii.	determining:
(1) a first context type comprising a first recipe executed on a first machine (Harvey at para. 0028);
(2) a second context type comprising a second recipe executed on a second machine (Harvey at para. 0028); and
(3) wherein the fault occurred in the first context type and the second context type (Harvey at para. 0038)13;
iii.	determining a mode to classify the first context type and the second context type into a class of a set of classes (Harvey at paras. 0041-42)14;
iv.	accessing historical values stored in the memory for process data tags related to each selected context type (Harvey at para. 0045)15;
v.	generating, by using a multivariate analysis technique, a ranking of process data tags for each selected context type, wherein each process data tag is ranked according to a relative contribution of each process data tag to the fault (Harvey at paras. 0046-47)16;
vi.	classifying the first context type and the second context type into a first class of the set of classes based on the process data tags included in each ranking, and the selected mode (Harvey at paras. 0055-56)17;  
vi.	performing an adjustment operation for variations between the first context type and the second context type in the first class of the set of classes, wherein the adjustment operation includes: a variance test (Harvey at paras. 0052-55)18 or a means test;
viii.	developing a multivariate model for the selected fault based on the first class (Harvey at paras. 0032, 0034)19; and
c.	the second code when executed by the processor, performs operations comprising:
i.	using the multivariate model to monitor the first context type and the second context type for the selected fault (Harvey at paras. 0030, 0038)20;
ii.	executing a fault routine to determine when the selected fault has occurred on one of the first machine or the second machine in the first class, wherein the fault routine includes a set of conditions for determining when a process associated with the first context type or the second context type of the first class is in a fault condition with respect to the multivariate model for the selected fault (Harvey at para. 0040)21; and
iii. 	stopping the process being executed on one of the first machine or the second machine when execution of the fault routine indicates that the fault condition for the multivariate model has occurred for the selected fault.  Harvey at para. 0043.22
Harvey does not expressly disclose the a graphical user interface for receiving a selection of a previously detected multivariate fault stored in memory, wherein the previously detected multivariate fault occurred in the first context type and the second context type, a selection of the first context type and the second context type, and selection of a mode for classifying.
Bates discloses a system and method for automated asset failure detection in a plant.  The system provides a failure signature recognition system (i.e., fault detection/prediction) that analyzes historical data to identify fault signatures that indicate of a coming failure.  The system also provides multivariate models developed on the past data to identify faults.  Bates at para. 0008.  The system also provides a graphical user interface (GUI) (Bates at para. 0037) that allows a user to configure and train components of the anomaly detection component, which is used to build a multivariate model.  Bates at para. 0039.  When using the system, the user uses the GUI to input parameters, such as assets, an existing failure set (i.e., previously detected multivariate fault stored in memory, wherein the previously detected multivariate fault occurred in the first context type and the second context type), tags, and assets, which are associated with operating parameters (i.e., recipes).  Bates at para. 0042.
Harvey and Bates are analogous art because they are both directed toward the same field of endeavor of anticipating faults in process systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Harvey by adding the features of the a graphical user interface for receiving a selection of a previously detected multivariate fault stored in memory, wherein the previously detected multivariate fault occurred in the first context type and the second context type, a selection of the first context type and the second context type, and selection of a mode for classifying, as taught by Bates.
The motivation for doing so would have been because providing a graphical user interface would make configuring a fault detection routine and multivariate model easier due to the user’s ability to easily view and select parameters, data, and configurations.

In regards to claim 9, Harvey in view of Bates discloses the system of claim 8, wherein the selection of the mode includes placing the first context type and the second context type in the first class for having rankings with a same top-ranked process data tag, creating a class identifying similar context types.  Harvey at paras. 0055-56.23
Claims 10-12 are essentially the same as claims 3-5, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 15-19 are essentially the same as claims 1-5, respectively, in the form of a non-transitory computer-readable storage medium having first and second code, which when executed by a processor perform the method of claims 1-5.  Harvey at para. 0096.  Therefore, they are rejected for the same reasons.
In regards to claim 20, Harvey in view of Bates discloses the non-transitory computer-readable storage medium of claim 15, but does not expressly disclose wherein the selection of the mode includes placing the first context type and the second context type in the first class for having rankings with a same top “N” process data tags and upon determining that the relative contribution of each process data tag within each ranking of similar context types is within a margin of error for the relative contribution of a corresponding process data tag in one or more other rankings of the similar context types, creating a class identifying the similar context types, wherein “N” is an integer between two and twenty.
Harvey discloses comparing process parameters to determine faults and their characteristics.  Harvey at para. 0040.  Harvey further discloses that upon comparison, those having process parameters with a high degree of similarity to the current fault signature are reported as having a fault.  Harvey at paras. 0040, 0080.  Harvey further discloses determining a margin of error for relative contribution of a corresponding parameter.  Harvey at paras. 0036-37.
Applicant’s specification describes having the top “N” ranked data tags, where "N" is an integer between two and twenty, as a range that can be changed.  Lower numbers of N provide less classes for classification, while larger numbers of N provide more classes for classification since they require narrower attribute matches.  “M” is treated the same way in that “M” is a subset of “N” and provides further conditions to narrow the classification requirements.  Applicant's Specification at paras. 0037, 0039.  Similarly, Harvey's degree of similarity is measured by determining a number parameters that are the same.  Harvey at para. 0079.  Furthermore, Harvey discloses utilizing multi-variate models such as PCA to transform a M variable process space (i.e., "N") into an N dimensional space (i.e., “M”) to more thoroughly analyze the data.  Harvey at para. 0037.
Accordingly, at the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Harvey in view of Bates by adding the feature of wherein the selection of the mode includes placing the first context type and the second context type in the first class for having rankings with a same top “N” process data tags and upon determining that the relative contribution of each process data tag within each ranking of similar context types is within a margin of error for the relative contribution of a corresponding process data tag in one or more other rankings of the similar context types, creating a class identifying the similar context types, wherein “N” is an integer between two and twenty.
The motivation for doing so would have been an administrator's design choice based on his requirements and goals.  

In regards to claim 21, Harvey in view of Bates discloses the method of claim 1, wherein the method further comprises the second context comprising the first recipe executed on the second machine.  Harvey at para. 0028.24
In regards to claim 22, Harvey in view of Bates discloses the method of claim 1, wherein the method further comprises a selection of a third context type comprising a recipe from a set of recipes executed on a third machine, wherein the third context type is associated with the fault.  Harvey at para. 0028.25

Response to Arguments
Rejection of claims 1-5, 8-12, and 15-22 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-5, 8-12, and 15-22 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claims 1, 8, and 15, Applicant alleges Harvey in view of Bates fails to disclose (1) “classifying the first context type and the second context type into a first class of the set of classes based on the process data tags included in each ranking and the selected mode” and (2) “performing an adjustment operation for variations between the first context type and the second context type in the first class of the set of classes, wherein the adjustment operation includes: a variance test or a means test.”  Remarks at 11.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  MPEP 2111.  
In regards to limitation (1), Applicant argues Harvey fails to disclose the limitation because Harvey discloses storing and classifying a fault signature, which is different from classifying a plurality of context types.  Remarks at 11.  The Examiner respectfully disagrees.  The limitation recites classifying the first context type and the second context type (i.e., first and second recipes) into a first class of the set of classes based on the process data tags included in each ranking (for each recipe) and the selected mode.  Applicant does not seem to dispute Harvey discloses a first context type and a second context type, which are recipes executed on respective machines.  Harvey at para. 0028.  Harvey further discloses process measurement data (i.e., process data tags) that show drifts and trends for each of the manufacturing machines for processes (i.e., recipes) run on the manufacturing machines.  The process measurement data is used to generate one or more multivariate models.  Harvey at para. 0032.  Therefore, it is established that Harvey discloses recipes (i.e., context types) having process data tags.  Applicant seems to argue Harvey does not disclose classifying these recipes based on the ranked process data tags and the selected mode.  Applicant’s specification at para. 0034 describes the classifying process as “context types can be placed in a class for having similar process data tags in the respective rankings.”  Applicant’s specification at para. 0036 describes modes for classifying context types, where a first mode may be “top ranked process data tag.”  Paragraph 0037 of Applicant’s specification describes a second mode may be “top three ranked process data tags.”  In other words, a “mode” of classification simply indicates a ranking range used to determine that a context type belongs in a particular class.  Here, Harvey discloses process data tags that are ranked based on their contribution (i.e., wherein each process data tag is ranked according to a relative contribution of each process data tag to the fault).  Harvey at para. 0046-47.  Harvey further discloses fault classes are defined by the parameters, such as relative contributions of process variables (i.e., process data tags) that describe the fault class.  Harvey at para. 0047.  Harvey goes on to describe ranking ranges (i.e., a mode) for the parameters of a class, such as contributing process variables.  These contributing process variables (i.e., process data tags) have been ranked for each of their processes executing on a manufacturing machine (i.e., each context type).  The ranking range (i.e., mode) determines what process variables (i.e., data process tags) are classified within a particular fault class having the assigned ranking range (i.e., classifying the first context type and the second context type … based on the process data tags included in each ranking and the selected mode).  Harvey at paras. 0055-56.  For these reasons, Harvey discloses limitation (1).  In response to Applicant’s argument that the cited paragraphs only describe storing and classifying a fault signature, it is unclear how this is different than the claimed invention.  In order to detect a fault, the multivariate model must reference a fault signature to determine that a fault has occurred.  In this case, the fault signature is when a particular process having process variables with the determined rank ranges is detected.   
In regards to limitation (2), Applicant does not specifically explain why Harvey in view of Bates does not disclose the limitation and refers to the arguments presented in regards to limitation (1), which are addressed above.  Therefore, Examiner asserts Harvey in view of Bates discloses limitation (2) for at least the same reasons.  In addition, Harvey discloses determining if process data variables (i.e., process data tags) for processes differ by less than a threshold value (i.e., if they are similar enough), which is calculated based on statistical confidence ranges.  In other words, a variance test is performed.  Harvey at paras. 0052-55.  For at least these reasons, Harvey discloses limitation (2).
For at least these reasons, Harvey in view of Bates discloses the limitations of claims 1, 8, and 15.  Applicant does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons.
Consequently, the rejection to claims 1-5, 8-12, and 15-22 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Yoon et al. (“Fault diagnosis with multivariate statistical models part I: using steady state fault signatures”, 2001) discloses a multivariate statistical approach to fault detection based on historical operating data.
He et al. (“Root cause analysis in multivariate statistical process monitoring: Integrating reconstruction-based multivariate contribution analysis with fuzzy-signed directed graphs”, 2014) discloses a root cause analysis method for fault diagnosis using a multivariate statistical process monitoring system.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163






	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 A fault is detected.
        2 Fault classes have one or more parameters that define the fault class.  These parameters are interpreted as the “mode” because they are used to classify the first context type and the second context type.  A rank range of the parameters, such as contribution ranks of process variables, is a mode used to classify a process (i.e., recipe) in a fault class.
        3 Process data collected during a training period is used (i.e., accessing historical values …)
        4 Process variables (i.e., process data tags) are ranked based on respective fault contributions. 
        5 Process variables are assigned a ranking range, which define a fault signature.  The fault signature is then associated with a fault class (i.e., classifying the context types into a first class of a set of classes …).
        6 Based on para. 0035 of the specification, an adjustment operation is performed when context types have similar process data tags in the same class.  Here, Harvey discloses if process data variables (i.e., process data tags) for processes different by less than a threshold value (i.e., if they are similar enough), which is calculated based on statistical confidence ranges.  In other words, a variance test is performed.  
        7  Stored process data is used to generate multi-variate statistical models, generally for a specific process that runs on a specific machine (i.e., for the selected fault).
        8 The models are used to detect faults.
        9 When a fault is identified, a set of conditions are used to determine which fault has actually occurred.
        10 Once a fault is detected, the fault reporter sends a report to a client and shuts down the machine or other appropriate action (i.e., stops the process being executed).
        11 Variables having identical or overlapping ranking ranges are classified into the same fault signature and associated with a new fault class.  
        12 A fault is detected.
        13 Multiple recipes for multiple machines are determined, which are associated with the fault because process data (which includes recipes) are what is analyzed to detect a fault.
        14 Fault classes have one or more parameters that define the fault class.  These parameters are interpreted as the “mode” because they are used to classify the first context type and the second context type.
        15 Process data collected during a training period is used (i.e., accessing historical values …)
        16 Process variables (i.e., process data tags) are ranked based on respective fault contributions. 
        17 Process variables are assigned a ranking range, which define a fault signature.  The fault signature is then associated with a fault class (i.e., classifying the context types into a first class of a set of classes …).
        18 Based on para. 0035 of the specification, an adjustment operation is performed when context types have similar process data tags in the same class.  Here, Harvey discloses if process data variables (i.e., process data tags) for processes different by less than a threshold value (i.e., if they are similar enough), which is calculated based on statistical confidence ranges.  In other words, a variance test is performed.  
        19  Stored process data is used to generate multi-variate statistical models, generally for a specific process that runs on a specific machine (i.e., for the selected fault).
        20 The models are used to detect faults.
        21 When a fault is identified, a set of conditions are used to determine which fault has actually occurred.
        22 Once a fault is detected, the fault reporter sends a report to a client and shuts down the machine or other appropriate action (i.e., stops the process being executed).
        23 Variables having identical or overlapping ranking ranges are classified into the same fault signature and associated with a new fault class (i.e., creating a class).
        24 The recipes can be used on any of the machines.
        25 Harvey discloses multiple recipes loaded onto multiple machines.  Therefore, it is interpreted that the recipes can be executed on any of the machines.